Citation Nr: 1137755	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  07-34 680A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 2002 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issue of entitlement to a compensable rating for the Veteran's service-connected patellofemoral syndrome left knee disability has been raised by the record.  In May 2007, the RO granted the Veteran's claim for entitlement to service connection for his left knee patellofemoral syndrome, evaluated as non-compensable.  The Veteran filed a notice of disagreement, and in November 2007, a statement of the case was issued.  The Veteran did not file a timely substantive appeal, and the issue was not certified by the RO to the Board.  In an August 2011 informal hearing presentation, the Veteran's accredited representative noted that a timely substantive appeal is of record; however, the Board finds no such evidence as to the left knee disability.  Although the claims file includes a VA Form 9, dated in October 2007, this was in response to the October 2007 SOC on the issue of PTSD.  The Veteran was not issued an SOC on the left knee disability issue until November 2007.  The claims file does not include correspondence from the Veteran or his accredited representative, subsequent to the November 2007 SOC, which can be construed as a timely substantive appeal.  The August 2011 accredited representative statement was not filed within sixty days of the issuance of the November 2007 SOC, or within the one year period (which expired on May 20, 2008) following issuance of the May 19, 2007 notification of the rating decision.  As the Veteran has not completed an appeal as to the issue of entitlement to a compensable rating for his service-connected left knee disability, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

REMAND

The Veteran is service connected for PTSD, evaluated as 30 percent disabling effective from March 2006.  The most recent VA medical record for the Veteran's PTSD is an April 2007 VA examination report.  The Veteran, in a June 2007 notice of disagreement, averred that a higher evaluation is warranted.  In his VA Form 9, dated in October 2007, he stated that he has missed 17 or 18 days of work in the previous three months due to his PTSD.  The Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In an informal hearing presentation brief, dated in August 2011, the Veteran's accredited representative has requested a new VA examination.  

A November 2006 VA medical record reflects that the Veteran was interested in marital counseling and had been provided with information on Veteran Centers in Ohio, and would explore treatment at the Marion Community Based Outpatient Clinic (CBOC).  The April 2007 VA examination report reflects that the Veteran was getting counseling for his PTSD.  

Based on the foregoing, the Board finds that a remand is warranted for VA to attempt to obtain examination and treatment records from November 2006 to present, not associated with the claims file, and for the Veteran to be afforded a VA examination to determine the current extent of his PTSD symptoms. 

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VAMB, CBOC, Veteran Center, and private mental health and marital counseling) from whom he has received treatment for his PTSD since March 2006, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for the identified treatment records, for each medical treatment provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records, to include VA medical facilities, and Veteran Centers.  

2.  Schedule the Veteran for a VA examination to determine the extent of his PTSD.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


